Name: Commission Regulation (EEC) No 1110/90 of 30 April 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /76 Official Journal of the European Communities 1 . 5 . 90 COMMISSION REGULATION (EEC) No 1110/90 of 30 April 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 982/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 0, as last amended by Regulation (EEC) No 1024/90 (8) ; Whereas, in the absence of the target price for the 1 990/9 1 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 1 May 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities . Article 2 This Regulation shall enter into force on 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280 , 29 . 9 . 1989 , p. 2. (') OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 100, 20 . 4. 1990 , p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. (') OJ No L 197, 26 . 7 . 1988 , p. 10 . 0 OJ No L 59, 8 . 3 . 1990, p. 39 . ( ») OJ No L 106, 26 . 4 . 1990 , p. 17 . O OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p . 18 . 1 . 5 . 90 Official Journal of the European Communities No L 111 /77 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current5 1st period6 2nd period7 0 3rd period8 0 4th period9 (') 5th period10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States Z. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 26,387 62,57 69,60 1 274,15 201,08 235,64 22,380 16,607 44 173 4 593,09 178,89 3 763,52 0,00 5 457,40 1,170 0,000 23,424 55,63 61,79 1 131,07 177,82 209,18 19,791 14,077 38 983 3 885,51 178,89 3 323,80 0,00 4 844,35 1,770 0,000 19,850 46,47 52,36 958,50 155,86 177,26 17,347 14,098 34 771 4 037,57 270,63 2 874,14 0,00 4 381,00 1,770 0,000 19,850 46,50 52,36 958,50 155,86 177,26 17,347 14,049 34 771 3 992,73 270,63 2 866,07 0,00 4 360,60 1,770 0,000 19,850 46,50 52,36 958,50 155,86 177,26 17,347 14,049 34 771 3 992,73 270,63 2 866,07 0,00 4 360,60 1,770 0,000 19,850 46,70 52,58 958,50 155,86 177,26 17,334 13,897 34 690 3 856,39 270,63 2 842,03 0,00 4 297,03 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 111 /78 Official Journal of the European Communities 1 . 5 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period ?(') 3rd period 8 (') 4th period 9 (') 5th period 10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 28,887 68,47 76,20 1 394,86 220,33 257,96 24,522 18,367 48 423 5 073,03 561,13 4 145,76 499,40 5 956,80 3,670 2,500 25,924 61,53 68,38 1 251,79 197,06 231,50 21,933 15,838 43 233 4 365,45 561,13 3 706,04 499,40 5 343,75 4,270 2,500 22,350 52,32 58,96 1 079,21 175,49 199,59 19,532 16,047 39 150 4 580,93 652,87 3 256,38 517,26 4 898,26 4,270 2,500 22,350 52,35 58,96 1 079,21 175,49 199,59 19,532 15,997 39 150 4 536,09 652,87 3 248,31 517,26 4 877,86 4,270 2,500 22,350 52,35 58,96 1 079,21 175,49 199,59 19,532 15,997 39 150 4 536,09 652,87 3 248,31 517,26 4 877,86 4,270 2,500 22,350 52,55 59,17 1 079,21 175,49 199,59 19,518 15,846 39 070 4 399,75 652,87 3 224,27 517,26 4 814,29 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 1 . 5 . 90 Official Journal of the European Communities No L 111 /79 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)   United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in  Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) Special aid :  in Portugal (Esc) 6,890 0,000 36,081 85,46 95,18 1 742,24 275,66 322,21 30,680 23,388 60 637 6 442,98 1 053,45 4 549,51 0,00 8 008,21 7 833,17 4 520,02 7 833,17 6,890 0,000 35,881 84,99 94,65 1 732,58 274,09 320,42 30,506 23,217 60 286 6 369,33 1 053,45 4 519,83 0,00 7 965,90 7 791,79 4 490,34 7 791,79 6,890 0,000 32,718 77,59 86,31 1 579,85 249,25 292,17 27,742 20,487 54 746 5 602,62 1 053,45 4 047,46 0,00 7 282,64 7 123,47 4 017,97 7 123,47 8,620 0,000 26,750 62,65 70,56 1 291,68 210,04 238,88 23,377 19,208 46 857 5 442,96 1 317,96 3 406,1 1 0,00 6 377,78 6 238,39 3 375,98 6 238,39 8,620 0,000 26,750 62,65 70,56 1 291,68 210,04 238,88 23,377 19,208 46 857 - 5 442,96 1 317,96 3 406,1 1 0,00 6 377,78 6 238,39 3 375,98 6 238,39 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM Fl Bfrs/Lfrs FF Dkr £Irl E Lit Dr Esc Pta 2,045720 2,302240 42,311100 6,870540 7,788420 0,762815 0,740556 1 501,64 199,25500 181,01400 129,33300 2,041630 2,298430 42,302500 6,866690 7,795570 0,762984 0,743357 1 503,39 202,37100 181,75900 129,72800 2,037630 2,294710 42,282900 6,862900 7,800470 0,763660 0,746149 1 505,58 204,84000 182,68400 130,12100 2,034290 2,291070 42,272500 6,859000 7,801860 0,764113 0,748730 1 507,06 207,11100 183,68000 130,49400 2,034290 2,291070 42,272500 6,859000 7,801860 0,764113 0,748730 1 507,06 207,11100 183,68000 130,49400 2,024510 2,280370 42,187000 6,845200 7,808880 0,767266 0,756674 1 512,95 214,01700 186,78400 131,60500